Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouc et al. (6,244,459; hereinafter Bouc).  Bouc discloses a molded container (10) comprising a tank portion (12, 20) defining a fluid storage chamber, a plurality of supports (86) extending vertically from the tank portion, and a plurality of horizontal bands/ribs (90) extending horizontally between the plurality of supports and the tank portion.  The plurality of ribs of Bouc are inherently capable for minimizing outward deflection due to at least one of hydrostatic loading and pressurization.

As to claim 3, Bouc discloses the plurality of horizontal bands/ribs being strengthened via at least one of kiss-through molding, kiss-off molding, reinforcement material, and reinforcement structure.
As to claim 6, Bouc further discloses the tank portion having horizontally convex sidewalls (64, 66, 68, 70; Fig. 5).

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garton et al. (6,079,580; hereinafter Garton).  Garton discloses a molded container (10) comprising a tank portion (12) defining a storage chamber, a plurality of supports (22-32) extending vertically from the tank portion, and a plurality of ribs (14, 16) extending horizontally between the plurality of supports and the tank portion.  The plurality of ribs of Garton are inherently capable for minimizing outward deflection due to at least one of hydrostatic loading and pressurization.
As to claim 2, Garton discloses the plurality of ribs forming a stabilization band at least partially encircling the tank portion.
As to claim 3, Garton discloses the plurality of ribs being strengthened via at least one of kiss-through molding, kiss-off molding, reinforcement material, and reinforcement structure (118).
As to claim 6, Garton further discloses the tank portion having horizontally convex sidewalls (Fig. 1).

Claim(s) 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bromwell et al. (5,794,818; hereinafter Bromwell).  Bromwell discloses a molded container (10) comprising a tank portion defining a storage chamber, a plurality of supports (61) extending vertically from the tank portion, and a plurality of ribs (36, 39) extending horizontally between the plurality of supports and the tank portion.  The plurality of ribs of Bromwell are inherently capable for minimizing outward deflection due to at least one of hydrostatic loading and pressurization.
As to claim 2, Bromwell discloses the plurality of ribs forming a stabilization band at least partially encircling the tank portion.
As to claim 3, Bromwell discloses the plurality of ribs being strengthened via at least one of kiss-through molding, kiss-off molding, reinforcement material, and reinforcement structure (Fig. 1).
As to claim 5, Bromwell discloses the plurality of ribs (36) being angled inward toward the tank portion from the plurality of supports.
As to claim 7, Bromwell further discloses the tank portion having vertically flat sidewalls (Fig. 1).
As to claim 8, Bromwell discloses the molded container as above and further discloses a plurality of buttresses extending between at least one of the central region of the top wall and the central portion of the bottom wall of the tank portion and at least one of the lower sections and the upper sections of the vertically extending supports for reinforcing the supports.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouc in view of Bromwell et al. (5,794,818; hereinafter Bromwell).  
As to claim 5, Bouc discloses the molded container as above having most of the limitation of the claim except for the plurality of ribs being angled inward toward the tank portion from the plurality of supports.  Bromwell discloses the molded container as above and further discloses the plurality of ribs (36) being angled inward toward the tank portion from the plurality of supports.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Bromwell to modify the molded container of Bouc so the molded container is constructed with the plurality of ribs being angled inward toward the tank portion from the plurality of supports to avoid sharp and because the selection of the specific shape for the plurality of ribs such as the ribs as claimed or as taught by Bouc or Bromwell would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 7, Bromwell further discloses the tank portion having vertically flat sidewalls (Fig. 1).
As to claim 8, Bouc discloses the molded container as above having most of the limitations of the claim except for a plurality of buttresses extending between at least one of the central region 
As to claim 15, Bouc discloses the molded container as modified above (see claim 8) and further discloses a bottom pallet (14) having a lower deck, an upper deck, opposing front and rear sides, and opposing left and right sides (Fig. 1).








	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736